Citation Nr: 1757436	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of colon hemorrhage and surgery, including as secondary to asbestos exposure.

3.  Entitlement to service connection for a respiratory disorder, including weakened lungs, scarring of the lungs, granulomas and weakened immune system, as secondary to asbestos exposure.

4.  Entitlement to service connection for pernicious anemia as secondary to residuals of colon hemorrhage and surgery.

5.  Entitlement to service connection for valley fever, to include as secondary to a respiratory disability. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  Therein, service connection was granted for bilateral hearing and an initial noncompensable rating was assigned effective October 9, 2008.

As ordered in the August 2016 Board remand, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge in October 2016.  The Veteran also had hearings before a decision review office (DRO) in April 2011 and January 2013.  At the Board hearing, the record was held open for 90 days, and the Board has received an additional submission from the Veteran regarding his valley fever with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for valley fever is addressed in the decision below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's valley fever is due to exposure to the fungus causing valley fever during service.


CONCLUSION OF LAW

The criteria for service connection for valley fever have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, service connection for certain chronic diseases, such as coccidioidomycosis, will be presumed when the disease develops to a compensable degree within one year of a Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
Valley Fever

The Veteran is claiming service connection for valley fever, which is the societal common name for coccidioidomycosis.  The Veteran was stationed in the southwestern part of the United States where the fungus that causes valley fever is prevalent.  His DD-214 shows that he returned to Indiana immediately after service.  The Veteran has submitted a website from the Centers for Disease Control and Prevention (CDC) explaining that the fungus lives in desert dust which dust storms whip into the air.  During such storms humans can inhale the fungus via the dust and become infected.  Further, valley fever starts in the lungs and can spread throughout the body.  The symptoms of valley fever include fatigue, cough, fever, shortness of breath, headache, night sweats, muscle aches or joint pain, and rash on the upper body or legs.  The Veteran contends that valley fever started in his lungs and spread to his heart and gastrointestinal tract, as well as the joints in this neck, low back, hips, knees, and ankles.  

The Veteran cites to several Board decision in support of his claim.  The Board notes its decisions are not precedential.  See, e.g., Gray v. McDonald, 27 Vet. App. 313, 327 n.12 (2015).  

Service treatment records (STRs) reveal that in February 1971, the Veteran had a hyperpigmented area over his entire left shoulder and part of his back and chest.    A dark area over the shoulder was again noted in November 1971.  Another report of this discolored area was noted in October 1972.  As noted above, valley fever symptoms include a rash.

A May 1971 record notes that the Veteran reported aching pain in both knees.  A defect was noted in the right knee, but the knees were otherwise noted as within normal limits.  The Veteran again reported knee pain in October 1971.  Again joint pain was noted as a symptom of valley fever.  The Veteran's exit examination does not mention any such hyperpigmentation or scarring over this area or knee problems.

In August 2011, the Veteran was afforded a VA examination of his valley fever.  The examiner was not able to provide a medical nexus opinion at that time because the claims file was unavailable.  However, it was noted that the problem dated back to when the Veteran was stationed in Texas during service with intermittent periods of activity and remission.

A November 2011 letter from Dr. Wiseman, who diagnosed the Veteran after the Arizona trip, is also of record.  She states that, due to the onset of symptoms so early in his trip, it was clear that the Veteran had contracted valley fever sometime period to the trip, but it was unclear when.  She also noted that valley fever is not diagnosed at the time of symptom onset.  She stated that the Veteran had reported that he had not been in the Texas, Arizona, or Mexico any time between service and the 2007 trip to Arizona.

A November 2016 letter from Dr. Diekhoff, a private physician who has treated the Veteran for his colon disorders, also notes a history of exposure to valley fever.

A December 2016 letter from the Veteran's former physician, Dr. Chitwood, whom the Veteran knew outside of the patient-doctor relationship, is of record.  The two travelled to Arizona in March 2008.  Dr. Chitwood notes that on the second day of a trip the Veteran became very ill and was confined to his bed for several days and later found to be positive for IgG (long term) Coccidioides antibodies.  Because the incubation period for coccidioidomycosis is 10 to 14 days and the Veteran became sick on the second day of the trip, Dr. Chitwood opined that it was at least as likely as not that the Veteran's valley fever is related to service, the only other prolonged period during which the Veteran was in the southwestern United States where the fungus is common.

The Board also notes that the Veteran moved back to the Midwest from the southwestern United States when he separated from service.  According to the Veteran, he has not spent significant portions of time in the southwest where the fungus that causes valley fever is common.

The Board finds that the Veteran has had a current diagnosis of valley fever during the claims period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The medical opinions of Dr. Wiseman and Dr. Chitwood note that the Veteran acquired the fungus at some time prior to the outbreak of symptoms during his trip to Arizona in 2007 or 2008.  Dr. Wiseman notes that it is not clear when the Veteran acquired this fungus, but that he reported not spending time in a location where the fungus was common except during service.  Dr. Chitwood, who knows the Veteran personally as well, perhaps knowing that the Veteran did not spend time in the southwest after service, opined that the Veteran contracted valley fever as a result of service.  Given valley fever's designation as a chronic disease under 38 C.F.R. § 3.309(a), the Board finds that Dr. Chitwood and Weisman's opinions are sufficient to provide a medical nexus between service and valley fever, particularly when reasonable doubt is resolved in the Veteran's favor and there is no affirmative evidence of an intercurrent cause.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for valley fever is granted.


ORDER

Service connection for valley fever is granted.


REMAND

Hearing Loss

A remand of the Veteran's hearing loss claim is necessary as he has indicated at the October 2016 Board hearing and his hearing has worsened since his most recent examination in November 2014.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Nonetheless, a brief review of the relevant evidence of record is useful at this point.

The Veteran has submitted an April 1996 notice from an audiologist indicating that he may have experienced a "Significant Threshold Shift (SFS)" in his hearing sensitivity.  This record from 1996, while useful in adjudicating service connection, is not relevant to the assignment of a disability rating as it does not indicate the current nature and severity of his hearing loss or indicate a finding that corresponds to VA regulations.  Also of record are several hearing tests from the early 1990s which are not relevant to the current nature and severity of the Veteran's hearing loss.

By contrast, the most pertinent evidence comes from the hearing tests conducted during the claims period.  The Veteran was first afforded a VA examination in January 2009.  The following pure tone hearing thresholds were revealed.  




HERTZ


Jan. 2009
500
1000
2000
3000
4000
RIGHT
x
50
55
55
55
LEFT
x
40
50
50
55

The average pure tone threshold in the right ear was 53.75 dB and in the left ear was 47.75 dB.  Word recognition scores using the Maryland CNC scores were 88 percent in the right ear and 84 percent in the left ear.  No exceptional pattern of hearing loss was noted.  

There is also record of an audiogram conducted in January 2012 during which the following pure tone thresholds were recorded.




HERTZ


Jan. 2012
500
1000
2000
3000
4000
RIGHT
x
50
60
60
60
LEFT
x
50
55
55
60

This resulted in average pure tone thresholds of 57.5 in the right ear and 55 in the left ear.  Speech discrimination scores were 92 percent bilaterally.  There is no indication whether this was performed with the Maryland CNC test.

At the examination, the Veteran revealed that his hearing loss makes it difficult to hear others and the Veteran would be given hearing aids to help him hear others.  The audiologist also noted scarring at tympanic membrane; however, there was no report of functional loss due to this scarring.  The audiologist described the Veteran's hearing loss as mild to severe bilaterally.  However, this description does not involve an assessment for rating purposes pursuant to VA regulation.  The Board acknowledges the disconnect between the audiologist's description and VA regulation, but the Board's mandate extends only to the application of laws enacted by Congress and regulations promulgated by VA.  Additionally, the "severe" portion of the hearing loss appears to be at the higher frequencies that are not for measurement for VA purposes.

At the January 2013 DRO hearing, the Veteran indicated that he wears hearing aids.

In November 2014, the Veteran was afforded another VA examination of his hearing loss.  At that time, pure tone threshold testing revealed the following:




HERTZ


Nov. 2014
500
1000
2000
3000
4000
RIGHT
x
30
45
50
45
LEFT
x
35
50
50
60

The average pure tone threshold in the right ear was 43 dB and in the left ear was 49 dB.  Speech discrimination scores were 96 percent bilaterally.  As to the functional effects of hearing loss, the Veteran reported that he has to turn up the volume of the television and struggles to hear in large crowds.

At the October 2016 Board hearing, the Veteran and his spouse again testified as to his difficulty hearing the television and in loud crowds.  The Veteran also claimed the his hearing has gotten worse since his last examination and that he now has VA-provided hearing aids and that he copes with his hearing loss by reading lips.  As noted above, this claim is being remanded for a new examination in light of this testimony.

Respiratory Condition

In this case, the Veteran filed his claim for service connection in October 2008.  As noted in the June 2009 rating decision denying the claim, in August 2008, the Veteran went to the emergency room because he had trouble breathing and was given a nebulizer treatment and sent home with a diagnosis of asthmatic bronchitis.  Given the diagnosis of asthmatic bronchitis just two months prior to the beginning of the claims period, the Board finds that the Veteran has a current diagnosis of a respiratory condition.

The Veteran was afforded a VA respiratory examination in August 2011.  During the examination, no current respiratory diagnosis was found.  As a result, in October 2011, the examiner opined that a respiratory condition is not related to service.  However, this may have been premised on an incorrect factual basis that the Veteran has no current respiratory condition given August 2008 information.  Thus, the Board finds that another VA examination is warranted.

Colon and Anemia

Regarding the colon, the resolution of the claim depends on whether his colon disorders and resulting surgery are related to service, including asbestos exposure during service.  In October 2011, the VA examiner opined that the Veteran's colon conditions were less likely than not related to service because there were no signs of malignancy in the colon and medical literature revealed that asbestos exposure was related to certain gastrointestinal cancers but, as implied by the examiner, not other conditions.  

However, in his October 2010 notice of disagreement, the Veteran cited to several websites which he asserts support his claim that his colon condition is related to asbestos exposure during service.  In order to adequately assess the claim, the Board needs a medical nexus opinion addressing the information sources to which the Veteran cited.

An August 2014 letter from Dr. Diekhoff is of record, in which he states that the role the Veteran's asbestos exposure played in his current colon problems and gastrointestinal bleeding is unclear.  Subsequently, Dr. Diekhoff sent in a letter in November 2016 stating that it was at least as likely as not that the Veteran's colon problems were related to service.  However, Dr. Diekhoff did not clarify why he changed his opinion.  This renders his opinion worthy of less probative weight in the analysis. 

Because, as stated above, the Veteran is claiming anemia as secondary to his colon condition, the claim of service connection for anemia will also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination to assess the severity of his service-connected bilateral hearing loss.

2.  Obtain medical nexus opinions from a qualified medical examiner regarding the nature and etiology of the Veteran's respiratory, colon and anemia conditions.  The need for an examination is left to the examiner's discretion.  After a review of the entire claims file, the examiner should opine as to whether:

(A) It is at least as likely as not (50 percent or greater probability) that the Veteran's asthmatic bronchitis, or other currently diagnosed respiratory condition, is related to service, to include exposure to asbestos.

(B) It is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of colon hemorrhage and surgery are related to service, to include exposure to asbestos.

(C) It is at least as likely as not (50 percent or greater probability) that the Veteran's anemia is related to service or was caused or aggravated by his colon hemorrhage and surgery.

A complete rationale should be provided for any opinion rendered.  The examiner should also take note of the lay statements of record and that the Veteran's military occupational specialty holds a probability of exposure to asbestos.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


